                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

JORGE CALDERON–CANAS,                                    )
             Movant,                                     )       No. 3:16-CV-1764-M-BH
vs.                                                      )       No. 3:13-CR-466-M (5)
                                                         )
UNITED STATES OF AMERICA,                                )
               Respondent.                               )

                             MEMORANDUM OPINION AND ORDER

        Based on the relevant findings and applicable law, the Motion Under 28 U.S.C. § 2255, to

Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody, received on June 23, 2016

(doc. 2), as amended (doc. 8), is DENIED with prejudice.

                                             I. BACKGROUND

        Jorge Calderon-Canas (Movant) challenges his federal conviction and sentence in Cause No.

3:13-CR-466-M. The respondent is the United States of America (Government).

        On March 26, 2014, Movant was charged by superseding indictment with conspiracy to

distribute a schedule II controlled substance in violation of 21 U.S.C. § 846 (count one), and illegal

reentry after removal in violation of 8 U.S.C. § 1326(a), (b)(2) (count two). (See doc. 105.)1 He pled

guilty to count one on June 10, 2014. (See doc. 176.) The United States Probation Office (USPO)

filed a Presentence Report (PSR) on September 12, 2014, applying the 2013 United States

Sentencing Guidelines Manual (USSG). (See doc. 260-1 at 9, ¶ 32). The USPO filed an addendum

on March 13, 2015, that applied the 2014 USSG. (See doc. 316 at 2.) Because Movant had two

prior Texas felony convictions for possession with intent to deliver a controlled substance that were

considered to be controlled substance offenses, it found him to be a career offender with a criminal


1
    Unless otherwise indicated, all document numbers refer to the docket number assigned in the underlying criminal
action, 3:13-CR-466-M.
history category of six under USSG § 4B1.1(b). (See doc. 260-1 at 10, ¶ 39, at 11, ¶¶ 44-45, at 12,

¶ 50.) But for this finding, he would have had a criminal history category of four. (See doc. 260-1

at 12, ¶ 50.) With an offense level of 29, the resulting guideline range was 151-188 months of

imprisonment. (See doc. 316-1 at 2.) On May 14, 2015, Movant was sentenced to 156 months’

imprisonment. (See doc. 335 at 2.) His appeal was dismissed because it did not present any non-

frivolous issue. (See doc. 369.)

        Movant contends that his trial counsel was ineffective for failing to object to the career

offender enhancement under the sentencing guidelines. (See No. 3:16-CV-1764-M, doc. 8 at 5.)2

                      II. SCOPE OF RELIEF AVAILABLE UNDER § 2255

        “Relief under 28 U.S.C. § 2255 is reserved for transgressions of constitutional rights and for

a narrow range of injuries that could not have been raised on direct appeal and would, if condoned,

result in a complete miscarriage of justice.” United States v. Gaudet, 81 F.3d 585, 589 (5th Cir.

1996) (citations and internal quotation marks omitted). It is well-established that “a collateral

challenge may not do service for an appeal.” United States v. Shaid, 937 F.2d 228, 231 (5th Cir.

1991) (en banc) (quoting United States v. Frady, 456 U.S. 152, 165 (1982)).

        A failure to raise a claim on direct appeal may procedurally bar an individual from raising

the claim on collateral review. United States v. Willis, 273 F.3d 592, 595 (5th Cir. 2001).

Defendants may only collaterally attack their convictions on grounds of error omitted from their

direct appeals upon showing “cause” for the omission and “actual prejudice” resulting from the error.

Shaid, 937 F.2d at 232. However, “there is no procedural default for failure to raise an ineffective-



2
 Movant filed a habeas petition under 28 U.S.C. § 2241 in No. 3:16-CV-3506-M that challenged his sentence, and it
was construed as another § 2255 motion and consolidated with this case. (See 3:16-CV-1764-M, doc. 5.)

                                                       2
assistance claim on direct appeal” because “requiring a criminal defendant to bring [such] claims on

direct appeal does not promote the[] objectives” of the procedural default doctrine, “to conserve

judicial resources and to respect the law’s important interest in the finality of judgments.” Massaro

v. United States, 538 U.S. 500, 503-04 (2003). The Government may also waive the procedural bar

defense. Willis, 273 F.3d at 597.

                      III. INEFFECTIVE ASSISTANCE OF COUNSEL

        The Sixth Amendment to the United States Constitution provides in relevant part that “[i]n

all criminal prosecutions, the accused shall enjoy the right . . . to have the Assistance of Counsel for

his defense.” U.S. Const. art. VI. It guarantees a criminal defendant the effective assistance of

counsel, at trial and on appeal. Strickland v. Washington, 466 U.S. 668 (1984); Evitts v. Lucey, 469

U.S. 387, 396 (1985). To successfully state a claim of ineffective assistance of counsel, the prisoner

must demonstrate that counsel’s performance was deficient and that the deficient performance

prejudiced his or her defense. Id. at 687. A failure to establish either prong of the Strickland test

requires a finding that counsel’s performance was constitutionally effective. Id. at 696. The Court

may address the prongs in any order. Smith v. Robbins, 528 U.S. 259, 286 n.14 (2000).

        In determining whether counsel’s performance is deficient, courts “indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable assistance.” Strickland,

466 U.S. at 689. “The reasonableness of counsel’s actions may be determined or substantially

influenced by the defendant’s own statements or actions.” Id. at 691. To establish prejudice, a

petitioner must show that “there is a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A reasonable probability is a

probability sufficient to undermine confidence in the outcome.” Id. at 694; Williams v. Taylor, 529


                                                   3
U.S. 362, 393 n.17 (2000) (inquiry focuses on whether counsel’s deficient performance rendered the

result of the trial unreliable or the proceeding fundamentally unfair). Reviewing courts must

consider the totality of the evidence before the finder of fact in assessing whether the result would

likely have been different absent counsel’s alleged errors. Strickland, 466 U.S. at 695-96.

         To show prejudice in the sentencing context, a petitioner must demonstrate that the alleged

deficiency of counsel created a reasonable probability that his or her sentence would have been less

harsh. See Glover v. United States, 531 U.S. 198, 200 (2001) (holding “that if an increased prison

term did flow from an error [of counsel] the petitioner has established Strickland prejudice”). One

cannot satisfy the second prong of Strickland with mere speculation and conjecture. Bradford v.

Whitley, 953 F.2d 1008, 1012 (5th Cir. 1992). Conclusory allegations are insufficient to obtain relief

under § 2255. United States v. Woods, 870 F.2d 285, 288 n.3 (5th Cir. 1989); see also Miller v.

Johnson, 200 F.3d 274, 282 (5th Cir. 2000) (holding that “conclusory allegations of ineffective

assistance of counsel do not raise a constitutional issue in a federal habeas proceeding”).

A.       Analytical Framework

         Movant contends that counsel failed to argue that the career offender enhancement could not

apply to him because the two Texas offenses of which he was convicted fall outside the definition

of “controlled substance offense.” (3:16-CV-1764-M, doc. 8. at 6.)

         The appropriate approach to be used by courts in determining whether a prior conviction

qualifies as one for a controlled substance offense as defined in the career offender sentencing

guideline, § 4B1.1(b),3 depends on whether the statute setting out the offense is divisible or

3
  Under USSG § 4B1.1(b), a defendant is a career offender if he has at least two prior felony convictions of either a
crime of violence or a controlled substance offense. A “controlled substance offense” is the possession of a controlled
substance with intent to manufacture, import, export, distribute, or dispense. USSG § 4B1.2(b). A career offender
automatically has a criminal history category of six. USSG § 4B1.1(b).

                                                          4
indivisible. See United States v. Hinkle, 832 F.3d 569, 574 (5th Cir. 2016) (citing United States v.

Najera-Mendoza, 683 F.3d 627, 629 (5th Cir. 2012)). If the statute sets out “a single set of elements

[defining],” or “various means of committing,” a single crime or offense, it is indivisible. United

States v. Lerma, 877 F.3d 628, 631 (5th Cir. 2017); United States v. Howell, 838 F.3d 489, 497 (5th

Cir. 2016). If the statute “lists multiple, alternative elements, and so effectively creates ‘several

different ... crimes,’” it is divisible. Descamps v. United States, 570 U.S. 254, 263-64 (2013)

(quoting Nijhawan v. Holder, 557 U.S. 29, 41 (2009)). “An element of a crime must be

distinguished from the means of satisfying a single element.” Lerma, 877 F.3d at 631. The test for

determining whether a statute alternatively sets out elements or alternative means of satisfying an

element is whether a jury must agree on one of the statutory alternatives in reaching a verdict.

Howell, 838 F.3d at 497.

       Elements must be agreed upon by a jury. When a jury is not required to agree on the way
       that a particular requirement of an offense is met, the way of satisfying that requirement is
       a means of committing an offense not an element of the offense.

Id. at 498 (quoting Hinkle, 832 F.3d at 574-75).

       If a statute is indivisible because it sets out a single set of elements, the sentencing court must

apply the “categorical approach.” Mathis v. United States, 136 S.Ct. 2243, 2248 (2016). This

approach requires the court to compare the elements of the statutory offense of which the defendant

was convicted to the elements of the guideline offense. Howell, 838 F.3d at 494. The court “do[es]

not consider the actual conduct of the defendant in committing the offense.” Id.; see also Lerma,

877 F.3d at 631 (“The sentencing court is not permitted to review the particular facts of the case.”).

If the statute “criminalizes a greater swath of conduct than the elements of the relevant [Guidelines]

offense,” then a conviction under that statute cannot be used as a basis for enhancement under §


                                                   5
4B1.1(b). See United States v. Tanksley, 848 F.3d 347, 352 (5th Cir. 2017), supplemented by 854

F.3d 284 (5th Cir. 2017).

         If a statute is divisible because it lists alternative elements, the sentencing court must use the

“modified categorical approach” to determine the elements under which the defendant was

convicted. Mathis, 136 S.Ct. at 2253. Under this approach, the court looks “to a limited class of

documents (for example, the indictment, jury instructions, or plea agreement and colloquy) to

determine what crime, with what elements, a defendant was convicted of [committing].” Id. at 2249

(citations omitted). If the elements of the prior offense include conduct that is not included in the

guideline offense, the prior offense is broader than the guideline offense, and the prior conviction

cannot be used for enhancement under the guideline. Tanksley, 848 F.3d at 352.

B.       Applicable Law at Sentencing

         In United States v. Ford, 509 F.3d 714 (5th Cir. 2007), the Fifth Circuit determined that the

Texas statute setting out the offense of possession with intent to deliver a controlled substance4 was

divisible, so a review of the state court documents was appropriate under the modified categorical

approach to determine which of the alternative elements of the offense were committed by a

defendant. See Tanksley, 848 F.3d at 351 (discussing Ford). It held that the Texas crime of

possession with intent to deliver a controlled substance was a controlled substance offense within

the meaning of § 4B1.1. Ford, 509 F.3d at 717. Accordingly, at the time Movant was sentenced

in 2015, his two prior Texas felony convictions for possession with intent to deliver a controlled



4
  A person commits an offense under Texas law “if the person knowingly manufactures, delivers, or possesses with intent
to deliver a controlled substance.” Tex. Health & Safety Code § 481.112(a). “Deliver” means to “transfer, actually or
constructively, to another a controlled substance .... The term includes offering to sell a controlled substance.” Tex.
Health & Safety Code § 481.002(8).

                                                          6
substance qualified as controlled substance offenses for purposes of § 4B1.1 under Ford.

C.       Descamps/Mathis

         Movant contends that counsel was ineffective for failing to argue that Ford had been

overruled by the Supreme Court’s decision in Descamps, which was issued in 2013, before he was

sentenced. He argues Descamps made clear that when analyzing a state statute, the focus should be

on the elements, and not the means by which a person can commit the elements of the statute.

         In Descamps, the petitioner was convicted of being a felon in possession of a firearm in

violation of 18 U.S.C. § 922(g). See id. at 258. The Government sought to enhance his sentence

under the Armed Career Criminal Act (ACCA)5 based on his prior state convictions for burglary,

robbery, and felony harassment. Id.6 The petitioner argued that his burglary conviction could not be

an ACCA predicate offense under the categorical approach because the conduct captured by the state

offense swept more broadly and went beyond the “generic,” or normal, definition of burglary, which

precluded his conviction from serving as an ACCA predicate offense. Id. at 259.

         The issue before the Supreme Court was whether the modified categorical approach applies

to statutes that contain a single, “indivisible” set of elements that sweep more broadly than the

relevant generic offense. Id. at 260. The Court began by noting that its case law on the categorical

approach and the “modified” categorical approach almost resolved the case. Id. It also explained

the difference between a divisible statute and an indivisible statute: a divisible statute includes



5
  To qualify for sentencing under ACCA, a defendant must be convicted of felon in possession of a firearm in violation
of 18 U.S.C. § 922(g) and have “three previous convictions . . . for a violent felony or a serious drug offense.” 18 U.S.C.
§ 924(e)(1). ACCA prescribes a 15-year mandatory minimum sentence. Id.
6
  Descamps had pleaded guilty to violating California Penal Code Ann. § 459 (2010), which states that a “person who
enters” certain specified locations “with intent to commit grand or petit larceny or any felony is guilty of burglary.” 570
U.S. at 258-59. Section 459 does not require that the entry have been unlawful as most burglary laws require. Id. at 259.

                                                            7
statutory alternatives that are separate and distinct elements, and an indivisible statute involves

alternative means of committing a single set of elements. See id. at 257-58.7 The Court ultimately

held that a sentencing court could not use the modified categorical approach, which allows for the

review of documents such as the indictment, jury instructions, or the plea agreement to determine

the specific conduct of a defendant, when the statute he was convicted of violating has a single,

indivisible set of elements. See id. at 278. The rationale for the Court’s holding was that the

modified categorical approach is only appropriate to determine which alternative element of a

divisible statute forms the basis of a defendant’s prior conviction. See id. at 277-78.

         Approximately three years after Descamps, the Supreme Court issued its decision in Mathis.

136 S.Ct. 2243. In Mathis, the petitioner pled guilty to being a felon in possession of a firearm. See

id. at 2250. At his sentencing, the Government moved to enhance his sentence under ACCA, based

upon his five prior state convictions for burglary in Iowa. See id. Iowa’s burglary statute covers

more conduct than generic burglary. See id.8 The sentencing court imposed an ACCA-enhanced

sentence on the petitioner. See id.

         The issue before the Supreme Court was whether ACCA makes an exception to the rule that

when a defendant is convicted under a statute that includes multiple, alternative means of satisfying

an element. See id. at 2247-48. It noted that for at least 25 years, its decisions had held that a prior



7
 Although Descamps addressed the categorical and modified categorical approaches in the context of predicate offenses
under ACCA, cases regarding those approaches are also applicable to offenses defined in the enhancement provisions
of the sentencing guidelines. See, e.g., Hinkle, 832 F.3d at 574.
8
   Specifically, the generic burglary offense includes unlawful entry into a “building or other structure,” and Iowa’s
burglary statute includes a greater range of places: “any building, structure, land, water, or air vehicle.” See 136 S. Ct.
at 2250 (quoting Iowa Code § 702.12 (2013) (emphasis added)). The Iowa Supreme Court held that each of the listed
locations serve as an “alternative method of committing [the] single crime,” and a jury is not required to agree on which
specific location was actually involved. See id. (quoting State v. Duncan, 312 N.W.2d 519, 523 (Iowa 1981)).

                                                            8
crime qualifies as an ACCA predicate only if the elements are the same or more narrow than those

of the generic offense. See id. at 2247. It discussed how to determine whether statutory alternatives

are actual elements (and must be charged) or are merely means of committing a single element (and

need not be charged). See id. at 2256. A sentencing court may determine whether statutory

alternatives are elements or means by looking to state law. See id. For example, the sentencing court

can examine state court decisions on whether a jury must be unanimous about such alternatives. See

id. If jury unanimity is required, a statute is divisible. See id. at 2248. If jury unanimity is not

required, a statute is indivisible. See id.

        After Descamps and Mathis, the Fifth Circuit addressed whether a Texas delivery of a

controlled substance offense was a controlled substance offense under the guidelines in Hinkle. 832

F.3d at 571-74. The defendant argued that under Descamps, the statutory alternatives of delivery

were means and not elements, so the sentencing court should not have reviewed the underlying

documents in the state criminal case to determine whether his offense was a delivery by an offer to

sell that was not a controlled substance offense under the guideline, or a form of delivery that was

a controlled substance offense under the guideline. See id. In accordance with Mathis, which had

been decided while Hinkle was pending, the Fifth Circuit examined state court decisions on jury

unanimity regarding the Texas statute and determined that the statute set out alternative means within

a single element, so it was indivisible. See id. at 575-76. Because one of the statutory means of

accomplishing a delivery of a controlled substance was by an offer to sell, the Texas offense did not

match the guideline’s definition of a controlled substance offense, and the prior offense of delivery

of a controlled substance did not subject the defendant to the guideline enhancement. See id.; United

States v. Lee, 419 F. App’x 480, 481 (5th Cir. 2011) (offer to sell drugs under Texas statute is not


                                                  9
a controlled substance offense under the career offender guideline). Hinkle did not mention Ford.

       Shortly after Hinkle, the Fifth Circuit observed in Howell that “the issue that has divided

courts, and with great respect to the Supreme Court, confused courts attempting to apply Descamps

and the decisions preceding it, is how to determine if a statute is ‘divisible.’” 838 F.3d at 497

(footnote omitted). It noted that Mathis “provided needed guidance on when a statute of conviction

is divisible” and how to “distinguish means from elements” by reviewing state court decisions to

determine if a jury must agree on the statutory alternatives. See id.

       Subsequently, in a case which involved possession with intent to deliver, the Fifth Circuit

again reviewed a state court decision on jury unanimity as directed by Mathis, and it held that the

Texas statute criminalizing possession with intent to deliver was indivisible and not a controlled

substance offense under the guideline for the same reasons as in Hinkle. See Tanksley, 848 F.3d at

352. It acknowledged that “prior to Mathis, Section 481.112(a)’s status as a divisible statute subject

to a modified categorical approach was firmly established.” See id. at 351. It found that “Mathis

is ‘more than merely illuminating with respect to the case before us;’ it unequivocally resolves the

question in favor of Tanksley,” however. Id. at 352. Finding that it “cannot stand” in light of

Mathis, the Fifth Circuit expressly abrogated Ford. Id.;

       These Fifth Circuit cases make clear that it was Mathis, rather than Descamps, that instructed

the lower courts on how to determine whether statutory alternatives are elements or means, and that

led to the abrogation of Ford. See United States v. Elizalde-Perez, 727 F. App’x 806, 809 n.3 (5th

Cir. 2018) (finding that Ford was abrogated in light of the guidance in Mathis); Villa-Sanchez v.

United States, No. 3:17-CV-3457-D, 2018 WL 2299057, at *1 (N.D. Tex. May 21, 2018) (finding

that if not for the instruction in Mathis to review state court decisions, Ford would have remained


                                                 10
the law in this circuit).

         Movant argues that the Fifth Circuit applied the elements-focused approach of Descamps in

Tanksley and Hinkle. He claims Descamps held that the statutory alternatives for committing an

offense under the Texas drug delivery statute are alternative means of committing the same offense,

not alternative elements of the offense, so the statute is indivisible. As a result, one of the alternative

means, delivery by an offer to sell, is not a controlled substance offense under the guideline. He

notes that Mathis clarified the importance of Descamps, applied the Supreme Court’s “longtime and

exclusive focus on the elements,” and did not change the law. (See 3:16-CV-1764, doc. 8 at 6-8.)

Movant contends that the key point in Mathis was that the modified categorical approach could be

used when a statute sets out alternative elements, instead of alternative factual means, and the

Supreme Court clearly stated in Descamps that elements are not factual means. He claims that

counsel should have relied on Descamps to argue that his prior convictions were not controlled

substance offenses under the guideline. He also notes that the defendant in Hinkle challenged the

holding of Ford, argued that the statute was indivisible under Descamps, and prevailed on appeal.9

(See id., doc. 16 at 2-3.)

         Courts have rejected similar arguments. For example, in United States v. Woods, the Fifth

Circuit held that counsel was not ineffective for failing to argue that a Texas controlled substance

offense was not a controlled substance offense under the guideline because Mathis, Hinkle, and

Tanksley were all decided after he was sentenced. 714 F. App’x 455, 456 (5th Cir. 2018). In Villa-



9
  Movant also argues that instead of presenting an argument based on Descamps, counsel questioned the validity of a
prior conviction and unsuccessfully argued that it may be subject to a collateral attack in state court. He argues that
counsel’s strategy regarding a potential state habeas challenge was unreasonable. The Government responds that counsel
was not ineffective for failing to raise the Descamps argument because of controlling Fifth Circuit precedent at the time
of sentencing.

                                                           11
Sanchez, the district court held that counsel was not ineffective for failing to argue that Descamps

overruled Ford because it was actually overruled by Mathis, which was decided after the defendant

was sentenced. 2018 WL 2299057, at *1. In McCowen v. United States, No. 3:16-CV-1909-B, 2018

WL 1135627, at *2 (N.D. Tex. Jan. 18, 2018), rec. adopted, 2018 WL 1083820 (N.D. Tex. Feb. 27,

2018), the district court held that counsel was not ineffective for failing to argue that Texas

convictions for possession with intent to deliver a controlled substance did not qualify for

enhancement under the guideline because Ford was the controlling authority when the movant was

sentenced and was not abrogated until Tanksley. Although the attorney in Hinkle argued that an

offense under the Texas statute was not a controlled substance offense under the guideline based on

Descamps, he prevailed because Mathis was fortuitously decided while the case was on appeal, not

because of counsel’s argument under Descamps.

D.     Duty to Anticipate

       Ford was the controlling precedent in the Fifth Circuit at the time of Movant’s sentencing

in 2015, and it continued to be the law of the circuit until it was subsequently abrogated in Tanksley

based on the Supreme Court’s 2016 decision in Mathis. “Although a failure of counsel to be aware

of prior controlling precedent in even a single prejudicial instance might render counsel’s assistance

ineffective under the Sixth Amendment,” it is well-established “that there is no general duty on the

part of defense counsel to anticipate changes in the law.” United States v. Fields, 565 F.3d 290, 295

(5th Cir. 2009) (citations and internal quotation marks omitted). In the specific context of counsel’s

performance at sentencing, the Fifth Circuit has “explained that, of course, counsel’s inability to

foresee future pronouncements which will dispossess the Court of power to impose a particular

sentence which is presently thought viable does not render counsel’s representation ineffective.” Id.


                                                 12
(internal quotation marks omitted).

         Because counsel was under no duty to anticipate the use of state court decisions under Mathis

to determine whether a statute is divisible, as well as the Fifth Circuit’s subsequent abrogation of

Ford based on that case, Movant has not shown that counsel was ineffective for failing to argue that

his prior convictions did not qualify under the guideline in light of Descamps.

                                                IV. CONCLUSION

         The motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255 is DENIED with

prejudice.

         After considering the record in this case, and in accordance with Federal Rule of Appellate

Procedure 22(b), Rule 11(a) of the Rules Governing §§ 2254 and 2255 proceedings, and 28 U.S.C.

§ 2253(c), Movant is DENIED a Certificate of Appealability. He has failed to show (1) that

reasonable jurists would find this Court’s “assessment of the constitutional claims debatable or

wrong,” or (2) that reasonable jurists would find “it debatable whether the petition states a valid

claim of the denial of a constitutional right” and “debatable whether [this Court] was correct in its

procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).10

         If Movant files a notice of appeal, he must pay the $505.00 filing fee or file a motion for



10
   Rule 11 of the Rules Governing §§ 2254 and 2255 Cases, as amended effective on December 1, 2009, reads as
follows:

(a) Certificate of Appealability. The district court must issue or deny a certificate of appealability when it enters a final
order adverse to the applicant. Before entering the final order, the court may direct the parties to submit arguments on
whether a certificate should issue. If the court issues a certificate, the court must state the specific issue or issues that
satisfy the showing required by 28 U.S.C. § 2253(c)(2). If the court denies a certificate, the parties may not appeal the
denial but may seek a certificate from the court of appeals under Federal Rule of Appellate Procedure 22. A motion to
reconsider a denial does not extend the time to appeal.

(b) Time to Appeal. Federal Rule of Appellate Procedure 4(a) governs the time to appeal an order entered under these
rules. A timely notice of appeal must be filed even if the district court issues a certificate of appealability.

                                                             13
leave proceed in forma pauperis on appeal with a properly signed certificate of inmate trust account.

       SIGNED on this 24th day of September, 2019.



                                              _________________________________
                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                 14
